     Case 3:19-cv-00090-MMD-WGC Document 24 Filed 04/23/20 Page 1 of 1




1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6      YADHIR GONZALES,                                   Case No. 3:19-cv-00090-MMD-WGC
7                                        Petitioner,                     ORDER
              v.
8
       NEVADA, STATE OF, et al.,
9
                                     Respondents.
10

11           This is Petitioner Yadhir Gonzales’ pro se 28 U.S.C. § 2254 habeas corpus case.
12    A recent filing in this case was sent via U.S. Mail to Petitioner at his address of record
13    and was returned with the notation that Petitioner had been paroled (see ECF No. 21).
14    Accordingly, the Court directed Petitioner to comply with the local rules and file a notice
15    of change of address (ECF No. 22). See LR IA 3-1. That order was served on Petitioner
16    via U.S. Mail at his address of record. (ECF No. 22.) It was also returned (ECF No. 23),
17    and Petitioner has not contacted the Court in any way. Accordingly, the Court will dismiss
18    this case because of Petitioner’s failure to update his address.
19           It is therefore ordered that the petition is dismissed with prejudice.
20           It is further ordered that Respondents’ motion for extension of time to respond to
21    the petition (ECF No. 16) is granted nunc pro tunc.
22           It is further ordered that Respondents’ motion to dismiss (ECF No. 17) is denied
23    as moot.
24           It is further ordered that a certificate of appealability is denied.
25           The Clerk of Court is directed to enter judgment accordingly and close this case.
26           DATED THIS 23rd day of April 2020.
27                                                       MIRANDA M. DU, CHIEF JUDGE
                                                         UNITED STATES DISTRICT COURT
28
